Citation Nr: 0403085	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  96-49 199	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 RO decision which, inter alia, 
denied the veteran's claim for service connection for PTSD.  
In September 1999, the case was remanded for further 
development and was returned to the Board in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

VA medical records reflect that the veteran's diagnoses 
include PTSD.  VA records and other statements in support of 
his claim also reflect that the veteran reported stressors 
such as being assigned to the morgue to operate a back-up 
generator while he was stationed at an American air force 
base in DaNang, Republic of Vietnam.  The veteran also 
reported that during his service in DaNang, Vietnam, he 
befriended a serviceman named [redacted], and that he and 
[redacted] would often socialize with other servicemen who were 
stationed at a barracks located near "...the movie theater 
at the center of Da Nang."  The veteran related that during 
his tour of duty in Vietnam, there was an explosion at the 
barracks, which occurred very shortly after he and [redacted] had 
left that building, and that the explosion caused several 
American casualties.  

The veteran indicated that his unit was at the scene shortly 
after the explosion and that he assisted in restoring 
disrupted electrical power.  He stated that the incident 
horrified him, as he felt that he could have been very nearly 
killed had he stayed at the building, and he also felt horror 
from viewing emergency workers remove the victims of the 
explosion from the wreckage of the building.  The veteran 
also offered statements about stressful incidents regarding 
his exposure to incoming fire from rocket attacks.  The 
veteran also noted that his service stressors included 
witnessing the rape of a young Vietnamese child.  

As part of the September 1999 Remand, the RO was asked to 
attempt to obtain additional specific information from the 
veteran regarding his service stressors.  It appears that 
attempts were made to obtain such information in 
correspondence dated in 1999, 2001 and 2003.  An e-mail from 
RO personnel dated in January 2003, relates that the veteran 
had not provided specific information needed to submit his 
claimed stressors to the U.S. Armed Services Center for 
Research of Unit Records (USASCURR).  It was specifically 
noted that USASCRUR needed dates within a 60-day range for 
the claimed stressors.  In a February 2003 statement, the 
veteran provided dates within a 60-day range of claimed 
stressors.  Specifically, the veteran reported that he was 
assigned to the morgue in November 1970, witnessed the rape 
of the child in July 1971 and he also noted seeing charred 
bodies in April or May 1971.  However, in correspondence 
dated in April 2003, the RO appeared to again request such 
information from the veteran and there is no documentation in 
the claims file which shows that the information provided by 
the veteran was forwarded to USASCURR and if so, a report of 
the agency's findings.  Accordingly, the Board finds that a 
remand is necessary, prior to adjudicating this case, to 
again attempt to obtain verification of the veteran's claimed 
service stressors.  

Under the circumstances of this case, further development is 
necessary. Accordingly, the case is REMANDED to the RO for 
the following actions:


1.  If a response has not yet been 
received from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to VA's request for 
confirmation of the veteran's claimed 
stressors, then USASCRUR should again be 
contacted with a new request for this 
information.  The RO should ask USASCRUR 
to provide credible supporting evidence 
of the following claimed stressors: the 
veteran was assigned to the morgue at 
DaNang in November 1970, witnessed the 
rape of the child in July 1971; narrowly 
missed the destruction of a barracks near 
the movie theatre in DaNang and saw 
charred bodies in April or May 1971.    

2. Thereafter, if credible supporting 
evidence is received, a psychiatric 
examination should be scheduled.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  
Specifically, it should be determined if 
the veteran has PTSD.  If PTSD is 
diagnosed the examiner should specify the 
stressors supporting the diagnosis.

3.  If the benefit sought on appeal 
remains denied, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and, 
if all is in order, return the case to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


